Dear Mr. Fox:
     You have requested the opinion of this office on the following issue:
 May Prison District No. 1 of the Sixth Judicial District (East Carroll Parish Prison Farm) construct a new barracks on its premises with the use of prison labor when the estimated cost of materials for the project will be approximately $40,000?
R.S. 38:2212A(1) requires that all public work exceeding $50,000 per project, including labor and materials, shall be advertised and let by contract to the lowest responsible bidder. This provision has been interpreted over the years to mean that projects with a total cost below the contract limit of $50,000 may be undertaken directly by the public entity with the use of their own personnel.
You have indicated that the cost of materials for the proposed barracks will be approximately $40,000 and that there will be no cost for the inmate labor used for the construction. Assuming that there are no other expenses related to this project which would increase the total cost above $50,000, it is our opinion that the construction may be undertaken without compliance with the Public Bid Law.
I trust that this answers your inquiry.  Please advise if we may be of any further assistance to you in this matter.
Yours very truly,
RICHARD P. IEYOUB
                               By: __________________________  GLENN R. DUCOTE
Assistant Attorney General
RPI/GRD/cla
Date Received:
Date Released: